                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANE M. SCHWEIZER                          :      CIVIL ACTION
                                            :
       v.                                   :
                                            :
CITY OF PHILADELPHIA                        :      17-5388

                                          ORDER

       AND NOW, this     9th    day of July, 2019, upon consideration of Defendant the City of

Philadelphia’s Motion for Summary Judgment, filed in this matter as Document No. 24, and

Plaintiff Diane M. Schweizer’s Response thereto, it is hereby ORDERED that:

       1.     Defendant’s Motion for Summary Judgment is GRANTED as to all counts; and

       2.     This matter shall be dismissed with prejudice.



                                    BY THE COURT:


                                    /s/ Jacob P. Hart
                                    __________________________________
                                    JACOB P. HART
                                    UNITED STATES MAGISTRATE JUDGE
